PER CURIAM.
We affirm defendant’s conviction, but vacate his sentence and remand for resentenc-ing.
The trial judge sentenced defendant under the mistaken belief that when sentencing defendant as a habitual offender, he was required to impose a mandatory minimum term. The imposition of a mandatory minimum is permissive. Frye v. State, 690 So.2d 629 (Fla. 3d DCA 1997). As in Frye, the trial court in this case is, of course, free to exercise its discretion on remand to impose a mandatory minimum.
Affirmed in part; vacated in part; remanded.